Citation Nr: 1823832	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-33 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to January 1946.  He died in June 2011, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (the Board) from a February 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate lists urinary tract infection due to obstructive uropathy as the immediate cause of death.  Chronic kidney disease, stage IV, was listed as a significant condition contributing to death.  While the Veteran's service treatment records (STRs) include a November 1944 notation of urethral discharge with burning urination, there is no medical opinion of record concerning whether the Veteran's in-service urinary symptoms caused or contributed to his fatal renal and urinary conditions.  Such opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify any relevant outstanding VA or private treatment records.  Any identified outstanding records pertinent to the appeal should be obtained and associated with the claims file.  

2.  After the above development has been completed, obtain a medical opinion from a qualified clinician to determine the relationship between the Veteran's fatal urinary and renal conditions and service.  The clinician should review the claims file.

After a complete review of the claims file, the reviewing clinician should respond to the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater), that the Veteran's fatal urinary tract infection, uropathy, and/or chronic kidney disease was related to or caused by his active service, to include consideration of the November 1944 reports of urethral discharge and burning urination.

(b) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater), that the Veteran's fatal urinary tract infection, uropathy, and/or chronic kidney disease was related to or caused by his service-connected low back disability, right shoulder disability, or PTSD.

A thorough explanation must be provided for the opinions rendered.  If the reviewing clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the requested actions, and any additional development deemed necessary, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is denied, furnish to the appellant and her representative an appropriate supplemental statement of the case and afford them the appropriate time period for response.  The case should then be returned to the Board, if in order, for appellate review.

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

